The following order has been entered on the motion filed on the 18th of December 2017 by Defendant for Mandamus Mandate Mandatory Injunction Appeals:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
Upon consideration of the petition filed by Defendant on the 18th of December 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st of March 2018."